— Appeal by defendant from a judgment of the County Court, Suffolk County (Vaughn, J.), rendered October 15, 1981, convicting him of attempted robbery in the first degree, upon a plea of guilty, and imposing sentence. Judgment affirmed. We have reviewed the record and agree with defendant’s assigned counsel that there are no meritorious issues which could be raised on this appeal. Defendant was granted two extensions of time to file a pro se brief but has failed to do so. Counsel is granted leave to withdraw as counsel (see Anders v California, 386 US 738; People v Paige, 54 AD2d 631; cf. People v Gonzalez, 47 NY2d 606). Mollen, P. J., Damiani, Lazer and Mangano, JJ., concur.